689 S.E.2d 137 (2009)
STATE of North Carolina
v.
Frederick D. JARMAN.
No. 406P09.
Supreme Court of North Carolina.
December 10, 2009.
Frederick D. Jarman, pro se.
Catherine F. Jordan, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 30th of September 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Craven County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 10th of December 2009."